    Case: 4:20-cv-01817-ACL Doc. #: 4 Filed: 02/03/21 Page: 1 of 7 PageID #: 9




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                 Plaintiff,                        )
                                                   )
       v.                                          )           No. 4:20-cv-01817-ACL
                                                   )
ERDCC, et al.,                                     )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Joseph Michael Devon Engel for

leave to commence this civil action without prepayment of the required filing fee. (Docket No. 3).

Based on the financial information provided by plaintiff, the motion will be granted, and the Court

will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(l). Additionally, for the

reasons discussed below, the Court will dismiss plaintiffs complaint without prejudice.

                                       28 U.S.C. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the ayerage monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
    Case: 4:20-cv-01817-ACL Doc. #: 4 Filed: 02/03/21 Page: 2 of 7 PageID #: 10




payments to the Clerk of the Court each time the amount in the prisoner's account exceeds $10.00,

until the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement as required by 28 U.S.C. §

1915(a)(2). Nevertheless, having reviewed the information provided by plaintiff, the Court will

require him to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481,484

(8 th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances"). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958,964 (8 th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8 th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").



                                                  2
    Case: 4:20-cv-01817-ACL Doc. #: 4 Filed: 02/03/21 Page: 3 of 7 PageID #: 11




       When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Pe tray, 795 F .3d 777, 787 (8 th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a self-represented litigant who is currently incarcerated at the Eastern Reception,

Diagnostic, and Correctional Center (ERDCC) in Bonne Terre, Missouri. Since September 9,

2020, he has filed over 130 cases in the Uniteq. States District Court for the Eastern District of

Missouri.

       Plaintiff brings the instant action pursuant to 42 U.S.C. § 1983. The complaint is

handwritten on a Court-provided form, and names the ERDCC and the Missouri Department of

Corrections as defendants. (Docket No. 2 at 1). In the "Statement of Claim," plaintiff alleges that

his right to religious freedom under the First Amendment was violated on November 4, 2020,

because he was not given his religious diet and certain unspecified religious material. (Docket No.

2 at 3). By way of explanation, he states that he practices "Astru/Odinism/Catholicism," and that



                                                  3
    Case: 4:20-cv-01817-ACL Doc. #: 4 Filed: 02/03/21 Page: 4 of 7 PageID #: 12



he requires "big meals[,] healthy meals[,] white meats, wheats, regular food [and] fresher food."

He further notes that he has a "bad digestive system," and cannot "do beans."

       Due to this, plaintiff asserts that he has suffered injuries to his freedom, mental health, and

physical health. He is seeking $650 billion in damages, along with 1,000,000 in stocks in various

countries, corporations, and commodities. (Docket No. 2 at 4).

                                             Discussion

       Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

naming the Missouri Department of Corrections and the ERDCC as defendants. The Missouri

Department of Corrections is a department of the State of Missouri, while the ERDCC is a state

correctional facility. Thus, the claims against these defendants are treated the same as claims

against the State of Missouri itself. The claims fail for two reasons. First, the State of Missouri is

not a "person" for purposes of 42 U.S.C. § 1983. Second, the State of Missouri is protected by the

doctrine of sovereign immunity.

               i.              State is Not a 42 U.S.C. § 1983 "Person"

       "Section 1983 provides for an action against a 'person' for a violation, under color of law,

of another's civil rights." McLean v. Gordon, 548 F.3d 613,618 (8 th Cir. 2008). See also Deretich

v. Office ofAdmin. Hearings, 798 F.2d 1147, 1154 (8 th Cir. 1986) (stating that"[§] 1983 provides

a cause of action against persons only"). However, "neither a State nor its officials acting in their

official capacity are 'persons' under§ 1983." Will v. Michigan Dep't ofState Police, 491 U.S. 58,

71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8 th Cir. 2017) (asserting that a "State

is not a person under § 1983"); and Kruger v. Nebraska, 820 F.3d 295, 301 (8 th Cir. 2016)

(explaining that "a state is not a person for purposes of a claim for money damages under § 1983").




                                                  4
    Case: 4:20-cv-01817-ACL Doc. #: 4 Filed: 02/03/21 Page: 5 of 7 PageID #: 13




       Here, as noted above, plaintiff has sued both the Missouri Department of Corrections and

the ERDCC. These claims are treated as being made against the State of Missouri. However, a

state is not a "person" for purposes of a 42 U.S.C. § 1983 claim for money damages, which is what

plaintiff is seeking. Because the state is not a "person," plaintiff is missing an essential element of

a § 1983 action. Therefore, the claims against the Missouri Department of Corrections and the

ERDCC must be dismissed.

               ii.     Sovereign Immunity

       "Sovereign immunity is the privilege of the sovereign not to be sued without its consent."

Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253.(2011). The Eleventh Amendment

has been held to confer immunity on an un-consenting state from lawsuits brought in federal court

by a state's own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S. 651, 662-63

(1974). See also Webb v. City of Maplewood, 889 F.3d 483, 485 (8 th Cir. 2018) ("The Eleventh

Amendment protects States and their arms and instrumentalities from suit in federal court"); Dover

Elevator Co. v. Ark. State Univ., 64 F.3d 442,446 (8 th Cir. 1995) ("The Eleventh Amendment bars

private parties from suing a state in federal court"); and Egerdahl v. Hibbing Cmty. Coll., 72 F.3d

615, 618-19 (8 th Cir. 1995) ("Generally, in the absence of consent a suit in which the State or one

of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment"). The Eleventh Amendment bars suit against a state or its agencies for any kind of

relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8 th Cir.

2007) (stating that district court erred in allowing plaintiff to proceed against state university for

injunctive relief, and remanding matter to district court for dismissal).

        There are two "well-established exceptions" to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8 th Cir. 1992). "The first



                                                   5
    Case: 4:20-cv-01817-ACL Doc. #: 4 Filed: 02/03/21 Page: 6 of 7 PageID #: 14




exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language." Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be {ound to have waived its immunity

"only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction." Welch v. Tex. Dep 't ofHighways

& Pub. Transp., 483 U.S. 468,473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable, because the Supreme Court has determined that § 1983

does not revoke a state's Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 ("We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent"); and Quern v. Jordan, 440 U.S. 332,

341 (1979) ("[W]e simply are unwilling to believe ... that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States"). The second

exception is also inapplicable, because the State of Missouri has not waived its sovereign immunity

in this type of case. See Mo. Rev. Stat 537.600 (explaining that sovereign immunity is in effect,

and providing exceptions).

       Here, plaintiff has named the Missouri Department of Corrections and the ERDCC as

defendants. As noted above, however, the Eleventh Amendment bars suit against a state or its

agencies for both monetary and injunctive relief. Furthermore, no exceptions to sovereign

immunity are present in this case. Therefore, for this reason as well, plaintiffs claims against the

Missouri Department of Corrections and the ERDCC must be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 3) is GRANTED.



                                                 6
    Case: 4:20-cv-01817-ACL Doc. #: 4 Filed: 02/03/21 Page: 7 of 7 PageID #: 15




       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of $1.00

within twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   J~ day of r_,?.,      • _))             , 2021.




                                               SIBP~~•
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                    7
